Citation Nr: 1221961	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to Department of Veterans Affairs educational benefits under 38 U.S.C., Chapter 30 (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in June 2011, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to 38 U.S.C., Chapter 30 educational benefits.  By way of background, it appears that the Veteran's claim was initially denied because the Veteran was a member of the ROTC with scholarship while in school.  Upon further research, the United States Air Force reported in a November 2008 e-mail that the Veteran's April 1999 appointment order from Embry-Riddle Aeronautical University assigned the Veteran a Source Commission Code of 'R,' which translated to ROTC Distinguished Graduate.  However, the Veteran claims that the ROTC scholarship was revoked prior to using any of the benefit.

When this matter was previously before the Board in June 2011, the Board recognized a Veterans Service Organization (Veterans of Foreign Wars of the United States (VFW)) as representing the Veteran before VA.  The June 2011 Board remand refers to "an April 2011 Informal Hearing Representation" submitted by the Veterans Service Organization and containing important assertions on the Veteran's behalf.  However, it appears that this correspondence is no longer associated with the claims-file.  This suggests that the claims-file received at the Board at this time may not be complete, and that some other contents intended to be with the claims-file are either missing or have been accidentally separated from the file sent to the Board.

Additionally, the Board notes that the appeal came back to the Board with some indication that the Veteran is no longer represented by a Veterans Service Organization in this case, but the Board's review of the claims-file does not make clear whether the Veteran has in fact revoked the appointment of VFW as his representative; it does not appear that VFW has been included in or participating in the appeal recently.  In brief, it appears necessary to obtain clarification as to the proper status of the Veteran's representation. 

Since the Board's prior June 2011 remand, there appear to have been significant developments pertinent to this issue on appeal.  In June 2011, the Veteran applied for educational benefits under the Post-9/11 GI Bill program via an electronically filed VA Form 22-1990.  The Veteran requested these benefits effective June 22, 2011.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  In August 2011, the RO notified the Veteran that they must deny the claim because the Veteran failed to respond to a request for information.  In August 2011, the Veteran submitted the necessary information in the form of a statement relinquishing his eligibility for Chapter 1607 Reserve Educational Assistance Program; such a relinquishment was mandatory in order for the Veteran's application for educational benefits under the Post-9/11 GI Bill program to proceed.  On December 12, 2011, the RO processed the Veteran's application and issued a Certificate of Eligibility under the Post-9/11 GI Bill program.  This certificate explains the Veteran's eligibility, including with reference to "electing to receive Post-9/11 GI Bill benefits by relinquishing eligibility under the Montgomery GI Bill (MGIB)...."

An individual may not receive education assistance under two or more educational benefit programs concurrently, and must elect under which chapter or provisions to receive educational assistance.  See 38 U.S.C.A. § 3322.  In implementing this law, VA promulgated 38 C.F.R. § 21.9520(c), which requires that an individual seeking benefits under the Post-9/11 GI Bill make an irrevocable election to receive those benefits by relinquishing eligibility under either Montgomery GI Bill or 10 U.S.C.A. Chapter 106a, 1606, or 1607 (Reserve Educational Assistance Program).  See 38 C.F.R. § 21.9520(c).

In October 2011, the RO sent a letter to the Veteran referencing his application for Post-9/11 GI Bill benefits and asking the Veteran whether he wished to withdraw his appeal for an award of educational benefits under the Montgomery GI Bill.  The Veteran failed to respond to this inquiry.  It is not clear to the Board whether the award of Post-9/11 GI Bill benefits may preclude some or all of his eligibility for the Montgomery GI Bill benefits currently sought on appeal; this matter should be clarified in the RO readjudication.

In any event, it is not clear to the Board whether this appeal may properly proceed without the Veteran's intentions being made clear.  The RO's awarding of Post-9/11 GI Bill benefits to the Veteran may preclude some or all of the award of the benefits currently sought in this appeal unless the Veteran relinquishes the Post-9/11 GI Bill benefits, and the potential award of the benefits sought in this appeal may require relinquishment of some or all of the Post-9/11 GI Bill benefits.  Under the circumstances, it appears important that the Veteran's intentions be established for the record (or that he be notified that a failure to make his intentions clear may prevent the awarding of the Montgomery GI Bill benefits sought on appeal) prior to proceeding to a final Board decision in this case.  The RO's prior attempt to solicit a statement of the Veteran's intentions in this regard stated "We must receive a response within 30 days of the date of this letter."  Under the circumstances, the Board believes that a new request for the Veteran's cooperation in clarifying his preferred educational benefit is warranted.  The Veteran should be clearly notified that he may not receive education assistance under two or more educational benefit programs concurrently, and he must elect under which chapter or provisions he wishes to receive educational assistance.

Finally, the Board notes that development in connection with the Board's June 2011 remand has included the addition of a pertinent statement of account from Embry-Riddle Aeronautical University.  The Veteran's key contentions in this appeal feature his assertion that although he was initially awarded a ROTC scholarship, such award should not disqualify him from the benefits sought on appeal because the ROTC scholarship was revoked prior to his using any of the benefit.  There has apparently been some difficulty in developing specific verification of all the circumstances and the relevant payment amount of the Veteran's ROTC scholarship, but the statement of account from Embry-Riddle Aeronautical University may or may not speak to the Veteran's key contention.  The statement of account from Embry-Riddle Aeronautical University shows a number of payments/credits made to the Veteran's account from "Air Force ROTC" or "SAR PC Air Force ROTC," but also shows a number of corresponding charges with the same description and similar amounts suggesting that many of these ROTC payments may have been returned.

The Board notes that a significant element of the criteria for eligibility for the benefit sought on appeal involves a determination that the Veteran's ROTC scholarship benefit did not exceed a certain specified monetary value.  The Board notes that despite the Board's June 2011 remand instructions, the RO has apparently been unable to obtain an official service department determination of the monetary value of the Veteran's ROTC scholarship benefit.  In light of the importance of the question to any decision on the merits, the RO should take appropriate action (to include from any applicable official resources and/or from Embry-Riddle Aeronautical University) to determine whether the information in the Embry-Riddle Aeronautical University statement of account reflects that the Veteran's ROTC scholarship was revoked and/or the final amount of the scholarship benefit received by the Veteran was less than the applicable threshold to remain eligible for the education benefits sought in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all appropriate steps to ensure that the contents of the education claims-file are complete, to include attempting to locate the written April 2011 Informal Hearing Presentation which appears to have been separated from the claims-file.  This, and any other documents accidentally separated from the version of the claims-file that is available to the Board for review, should be re-associated with the main claims-file for this case.  The steps taken and the outcome of those steps should be documented in the claims-file.

2.  The RO should take appropriate steps to clarify the status of the Veteran's representation in this matter before VA (to potentially include contacting the Veteran and contacting Veterans of Foreign Wars of the United States).  All documentation of the Veteran's appointment of a representative, or any revocation of such an appointment, should be included in the claims-file.  Any representative who has been properly appointed by the Veteran without subsequent revocation (such as Veterans of Foreign Wars of the United States, if applicable) should be provided copies of all pertinent VA correspondence in this case such that they may properly participate in the matter of the Veteran's behalf.

3.  The RO should again solicit from the Veteran a clear statement of his intentions with regard to pursuing this appeal for educational benefits under Chapter 30 benefits (MGIB) in light of the possible need for him to relinquish his recently awarded entitlement to Post-9/11 GI Bill (Chapter 33) benefits.  The RO should provide the Veteran with a clear explanation of the impact of his decision in this regard (including an explanation of the impact of his recent Chapter 33 award upon his pursuit of Chapter 30 benefits, and an explanation of the impact any award of Chapter 30 benefits would have upon his existing award of Chapter 33 benefits).  The RO's prior attempt to solicit a statement of the Veteran's intentions in this regard stated "We must receive a response within 30 days of the date of this letter."  The Veteran should be clearly notified that he may not receive education assistance under two or more educational benefit programs concurrently, and he must elect under which chapter or provisions he wishes to receive educational assistance.  The new solicitation should notify the Veteran of the consequence of failing to provide a response.

4.  The RO should take appropriate action (to include from any applicable official resources and/or from further information from Embry-Riddle Aeronautical University) to determine whether the information in the Embry-Riddle Aeronautical University statement of account reflects that the Veteran's ROTC scholarship was revoked and/or the final amount of the scholarship benefit received by the Veteran was less than the applicable threshold to remain eligible for the education benefits sought in this appeal.  Appropriate action may include contacting the Department of Defense Finance and Accounting Service (DFAS) to request documentation of all pertinent military pay and benefits afforded on behalf of the Veteran during the time of the disputed ROTC scholarship.

5.  After completion of the above together with any further development deemed necessary by the RO, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative (if any) should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The discussion of the readjudication in the supplemental statement of the case should include explanations of the RO's determinations with regard to whether the claim on appeal is or is not precluded or otherwise legally impacted (or precluded) by the Veteran's recent application for and award of educational benefits under the Post-9/11 GI Bill program (to include with regard to any relinquishment of eligibility for Chapter 30 benefits for all or any portion of the possible effective period for a potential award).

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

